DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 of claim 20 defines “a LIDAR output signal,” but the claim language also refers to the plural “the LIDAR output signals” see lines 4 and 7.  It is unclear how many output signals are in the claimed invention.  For examination purposes, it was interpreted to mean a single output signal in lines 4 and 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0350983 ("Hall").
Regarding claim 20, Hall discloses a LIDAR system, comprising:
a LIDAR chip (130, Fig. 1) that outputs a LIDAR output signal (162, Fig. 1); 
external optics (163, Fig. 1) that receive the LIDAR output signal (162, Fig. 1) from the LIDAR chip (130, Fig. 1) and operates on the LIDAR output signals (162, Fig. 1) such that the LIDAR output signal travels away (Fig. 1) from the external optics (163, Fig. 1); 
a steering device (164, Fig. 1) configured to receive the LIDAR output signal (162, Fig. 1) from the external optics (163, Fig. 1) and to operate on the LIDAR output signals (162, Fig. 1) such that the LIDAR output signals travel away from the steering device (162 travels away from 164, Fig. 1); and 
electronics (190, Fig. 1) configured to operate the steering device (164, Fig. 1, paragraph [0031]) so as to steer a direction that the LIDAR output signal (162, Fig. 1) travels away from the LIDAR system (130, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of U.S. Patent Publication No. 2018/0143322 ("Rosenzweig").
Regarding claim 1, Hall discloses a LIDAR system, comprising:
a LIDAR chip (130, Fig. 1) that outputs a LIDAR output signal (162, Fig. 1); 
external optics (163, Fig. 1 or 202, Fig. 5) that receive the LIDAR output signal (162, Fig. 1, or outputs from 201A-201C, Fig. 5) from the LIDAR chip (130, Fig. 1) and operates on the LIDAR output signals (162, Fig. 1 or outputs from 201A-201C, Fig. 5) such that the LIDAR output signal travels away (Figs. 1, 5) from the external optics (163, Fig. 1 or 202, Fig. 5); 
a steering device (164, Fig. 1 or 203, Fig. 5) configured to receive the LIDAR output signal (162, Fig. 1) from the external optics (163, Fig. 1 or 202, Fig. 5) and to operate on the LIDAR output signals (162, Fig. 1 or outputs from 201A-201C, Fig. 5) such that the LIDAR output signals travel away from the steering device (162 travels away from 164, Fig. 1, or see Fig. 5); and 
electronics (190, Fig. 1) configured to operate the steering device (164, Fig. 1 or 203, Fig. 5, paragraph [0031]) so as to steer a direction that the LIDAR output signal (162, Fig. 1 or outputs from 201A-201C, Fig. 5) travels away from the LIDAR system (130, Fig. 1 or see Fig. 5).
Hall further discloses a LIDAR system with multiple light sources (201A-C, Fig. 5), but does not explicitly disclose multiple LIDAR chips.
However, Rosenzweig discloses multiple LIDAR chips (boxes each including 102, 116, 216, Fig. 2B, and similar arrangement in Fig. 27) that each outputs a LIDAR output signal (outputs from 112, Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include multiple LIDAR chips as disclosed by Rosenzweig in the device of Hall in order to enable scanning of a broader field of view than can be achieved with a single LIDAR chip and increase detection sensitivity.
Regarding claim 2, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that the external optics (163, Fig. 1, or 202, Fig. 5) are a lens (116A-D, Fig. 4 depicts greater detail of the beam shaping elements, paragraphs [0046]-[0047]).
Regarding claim 3, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that the steering device (164, Fig. 1 or 203, Fig. 5) is a mirror (paragraphs [0031], [0048]).
Regarding claim 4, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that the LIDAR chips (130, Fig. 1) are positioned on a circuit board (135, Fig. 1, paragraph [0028]).
Regarding claim 14, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that at least one of the LIDAR output signals (output signals from light sources 201A-201C, Fig. 5) is collimated (paragraph [0048]) between the external optics (202, Fig. 5) and the steering device (203, Fig. 5).
Regarding claim 15, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that the external optics (202, Fig. 5) are passive (202 is not being actively controlled).
Regarding claim 16, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that the external optics are passive (202, Fig. 5 is not being actively controlled) and the steering device is active (164, Fig. 1 or 203, Fig. 5 is actively controlled by 190, Fig. 1, paragraphs [0031], [0048]).
Regarding claim 17, Hall in view of Rosenzweig discloses the system of claim 15, and Hall further discloses that the external optics (202, Fig. 5) exclude moving parts (202, Fig. 5 remains in place, while scanning mirror 203, Fig. 5 is rotated, paragraph [0048]).
Regarding claim 18, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further discloses that the external optics (202, Fig. 5) concurrently receives each of the LIDAR output signals (Fig. 5, paragraphs [0046], [0048]).
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Rosenzweig further in view of U.S. Patent Publication No. 2021/0159664 ("Liu").
Regarding claim 5, Hall in view of Rosenzweig discloses the system of claim 4, but does not explicitly disclose that each LIDAR chip is wire bonded to the circuit board.
However, Liu discloses multiple chips/dies (303, Fig. 4E, 4F) are wire bonded (305, Figs. 4E, 4F) to the circuit board (300, Fig. 4F, paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to wire bond the multiple chips in the device of Hall in view of Rosenzweig to the circuit board as disclosed by Liu as this is a common and well-known method of realizing the electrical connection between the substrate and the die.
Regarding claim 6, Hall in view of Rosenzweig further in view of Liu discloses the system of claim 4, but does not disclose that the LIDAR chips are positioned in an interior of a housing.
However, Liu discloses multiple chips/dies (303, Fig. 4E, 4F) are positioned in an interior of a housing (300, 307, 308 form a housing, Fig. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the chips/dies in the device of Hall in view of Rosenzweig inside a housing as disclosed by Liu in order to provide protection of the components.
Regarding claim 7, Hall in view of Rosenzweig further in view of Liu discloses the system of claim 6, and Liu further discloses that the housing (300, 307, 308 form a housing, Fig. 4E) includes a cover (307, Fig. 4E) positioned on the circuit board (300, Fig. 4E, 4F).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a cover on the housing as disclosed by Liu in the device of Hall in view of Rosenzweig in order to provide an airtight environment for protection of the components.
Regarding claim 8, Hall in view of Rosenzweig further in view of Liu discloses the system of claim 6, and Liu further discloses that the housing (300, 307, 308 form a housing, Fig. 4E) is hermetically sealed (airtight environment, paragraph [0102]) and includes a window (308, Fig. 4E) in a frame (307, Fig. 4E functions as a frame) , the window is more transparent than the frame (window can be made of glass, paragraph [0105], cover can be made of metal, paragraph [0104]), and the LIDAR output signals exit the housing through the window (308, Fig. 4E, paragraphs [0105]-[0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a transparent window on the housing as disclosed by Liu in the device of Hall in view of Rosenzweig in order to ensure the light emitted by the laser diode can be transmitted.
Regarding claim 9, Hall in view of Rosenzweig further in view of Liu discloses the system of claim 6, and Hall further discloses that the steering device (164, Fig. 1) and the external optics (163, Fig. 1) are located outside of the housing (163, 164, Fig.1, are not part of 130, Fig. 1).
Regarding claim 10, Hall in view of Rosenzweig discloses the system of claim 4, but does not explicitly disclose that the circuit board includes electrical conductors on an opposite side of the circuit board from the LIDAR chips.
However, Liu discloses the circuit board (300, Figs. 4E, 4F) includes electrical conductors (paragraph [0052], copper, paragraph [0055]) on an opposite side of the circuit board from the LIDAR chips (double layer PCB, paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  include electrical conductors on a bottom surface of the circuit board as disclosed by Liu in the device of Hall in view of Rosenzweig in order to maximize space and using the bottom layer for welding components. 
Regarding claim 11, Hall in view of Rosenzweig further in view of Liu discloses the system of claim 10, and Liu further discloses the electronics conductors (paragraph [0052], copper, paragraph [0055]) are in electrical communication with electronics (for example, 310, Fig. 4I) configured to operate one or more components on each of the LIDAR chips (310 controls the emission of the laser diode die 303, Fig. 4I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have electronic conductors in electrical communication with electronics as disclosed by Liu in the device of Hall in view of Rosenzweig in order to ensure that the LIDAR system functions properly.
Regarding claim 12, Hall in view of Rosenzweig discloses the system of claim 4, and Hall further discloses an array of light sources (201A-C, Fig. 5), but does not explicitly disclose that the LIDAR chips are periodically spaced on the circuit board.
However, Liu discloses chips/dies (305, Figs. 4D, 4F) are periodically spaced on the circuit board (305, Figs. 4D, 4F, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to space out the chips/dies in the device of Hall in view of Rosenzweig periodically on the circuit board as disclosed by Liu in order to ensure general consistency of the light of each laser diode die reaching the reflective surface and in turn, more effectively scan the environment to be measured.
Regarding claim 13, Hall in view of Rosenzweig discloses the system of claim 4, and Hall further discloses a direction-changing component (161, Fig. 1).  
Hall in view of Rosenzweig does not explicitly disclose that multiple direction-changing components are mounted on the circuit board such that each direction-changing component receives one of the LIDAR output signals and operates on the received LIDAR output signal so as to change a direction of the received LIDAR output signal from parallel to a plane of the circuit board to a direction that is nonparallel to the plane of the circuit board.
However, Liu discloses multiple direction-changing components (302, Figs. 4E, 4F) are mounted on the circuit board (300, Figs. 4E, 4F) such that each direction-changing component (302, Figs. 4E, 4F) receives one of the LIDAR output signals (output of 303, Fig. 4E) and operates on the received LIDAR output signal so as to change a direction of the received LIDAR output signal from parallel to a plane of the circuit board (see output signal of 303, Fig. 4E is parallel to the plane of 300, Fig. 4E) to a direction that is nonparallel to the plane of the circuit board (output signal of 303, Fig. 4E changes direction that is no longer parallel to the plane of 300, Fig. 4E, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include multiple direction-changing components as disclosed by Liu to correspond to the multiple light sources in the device of Hall in view of Rosenzweig in order to increase the power of the laser.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Rosenzweig further in view of U.S. Patent Publication No. 2010/0271614 ("Albuquerque").
Regarding claim 19, Hall in view of Rosenzweig discloses the system of claim 1, and Hall further disclose that the LIDAR chip (130, Fig. 1) is constructed on a [common substrate] (135, Fig. 1). 
Hall in view of Rosenzweig does not explicitly disclose it is a silicon-on-insulator platform.
However, Albuquerque discloses a LIDAR chip constructed on a silicon-on-insulator platform (Fig. 1, paragraphs [0008], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to construct a LIDAR chip of Hall in view of Rosenzweig on a silicon-on-insulator platform as disclosed by Albuquerque in order to integrate the various modules of a LIDAR system into a single module where well-known CMOS fabrication processes can be applied to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878